

115 HR 2877 IH: Prohibiting Aid for Recipients Ignoring Science Act of 2017
U.S. House of Representatives
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2877IN THE HOUSE OF REPRESENTATIVESJune 12, 2017Mr. Blumenauer (for himself, Mr. Connolly, Ms. Lee, Mr. Lowenthal, Mr. Grijalva, Mr. Khanna, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the National Flood Insurance Act of 1968 to prohibit any subsidy for flood insurance
			 coverage for any property owned or operated by the President, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Prohibiting Aid for Recipients Ignoring Science Act of 2017 or the PARIS Act of 2017. 2.Prohibition of flood insurance subsidies for properties owned or operated by the PresidentSubsection (c) of section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(c)) is amended by adding at the end the following new paragraph:
			
 (3)Properties owned by the President or relativeAny property that is owned or operated by the President or a relative (as such term is defined in section 3110(a)(3) of title 5, United States Code) of the President..
		